BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2004 Annual Report on Form 10-K

 

EXHIBIT 10.11

 

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

Effective August 4, 2004

 



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

 

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

AS AMENDED AND RESTATED TO

 

August 4, 2004

 

SECTION I

PURPOSE

 

The purpose of the Briggs & Stratton Corporation Deferred Compensation Plan for
Directors is to offer Non-Employee Directors the opportunity to defer all or a
portion of their Compensation for future services as a member of the Board of
Directors.

 

SECTION II

DEFINITIONS

 

  a. “Beneficiary” shall mean the person or persons designated from time to time
in writing by a Participant to receive payments under the Plan after the death
of such Participant, or, in the absence of any such designation or in the event
that such designated person or persons shall predecease such Participant, his
estate.

 

  b. “Common Share Unit” shall mean a Deferred Amount which is converted into a
unit or fraction of a unit for purposes of the Plan by dividing a dollar amount
by the Fair Market Value of one of the Corporation’s common shares.

 

  c. “Corporation” shall be Briggs & Stratton Corporation.

 

  d. “Common Stock” shall mean shares of Briggs & Stratton Corporation common
stock awarded as part of Non-Employee Director Compensation.

 

  e. “Compensation” shall mean payments which the Participant receives from the
Corporation for services, including retainer fees, meeting fees, consent
resolution fees and Common Stock.

 

  f. “Deferred Amount” shall mean an amount of Compensation deferred under the
Plan and carried during the deferral period in any Account provided for in the
Plan.

 

  g. “Distribution Date” shall mean the date designated by a Participant in the
Notice of Election form for distribution of the Participant’s Accounts.

 

  h. “Dividend Equivalent” shall mean an amount equal to the cash dividend paid
on one of the Corporation’s common shares credited to an Account for each Common
Share Unit or Share of Common Stock credited to such Account.

 

  i.

“Fair Market Value” shall mean the closing price of the Corporation’s common
shares as reported by the New York Stock Exchange or such other exchange or

 

2



--------------------------------------------------------------------------------

 

national market system on which the Corporation’s common shares may then be
listed or quoted.

 

  j. “Non-Employee Director” shall mean any duly elected or appointed member of
the Board of Directors of the Corporation who is not an employee of the
Corporation or of any subsidiary of the Corporation.

 

  k. “Participant” shall mean any Non-Employee Director who elects to defer any
amount of Compensation under the Plan.

 

  l. “Plan” shall mean this Briggs & Stratton Corporation Deferred Compensation
Plan for Directors, as amended and restated.

 

  m. “Secretary” shall mean the duly elected Secretary of the Corporation.

 

SECTION III

ELECTION, MODIFICATION AND TERMINATION PROCEDURES

 

Any Non-Employee Director wishing to participate in the Plan must file with the
Secretary of the Corporation at P. 0. Box 702, Milwaukee, Wisconsin 53201, a
written Notice of Election on the form attached as Exhibit “A” to defer payment
of all or a portion of the Non-Employee Director’s Compensation payable in the
future. An effective election with respect to Compensation, payment of which has
been deferred under the terms of this Plan, may not be modified or revoked
except to the extent provided in the third sentence of Section VI. An effective
election with regard to future Compensation, payment of which has not yet been
deferred, may be modified by filing a new Notice of Election or may be
terminated by filing a Notice of Termination on the form attached as Exhibit
“B”.

 

SECTION IV

ESTABLISHMENT AND ADMINISTRATION OF

DEFERRED DIRECTORS’ COMPENSATION ACCOUNTS

 

The amount of any Participant’s Compensation deferred in accordance with an
election shall be credited to an Account maintained by the Corporation. Such
Account shall remain a part of the general funds of the Corporation, and nothing
contained in this Plan shall be deemed to create a trust or fund of any kind or
create any fiduciary relationship. A separate record of each deferred
Participant’s Account shall be maintained by the Corporation for each
Participant in the Plan. The Participant’s Account shall segregate the reporting
of Common Stock deferrals and cash deferrals.

 

The Director shall elect to have any cash deferrals hereunder credited with
earnings in accordance with (a) or (b) below:

 

  (a) Fixed Rate Account

 

As of the last day of each calendar quarter, the portion of the Participant’s
Deferred Amount for which the Participant has selected earnings to be credited
pursuant to this subsection (a) shall be adjusted as follows:

 

  (1) The Participant’s Account shall first be charged with any distributions
made during the quarter.

 

3



--------------------------------------------------------------------------------

  (2) The Participant’s Account balance shall then be credited with a
supplemental amount for that quarter. Such supplemental amount shall be computed
by multiplying the Account balance after the adjustment provided for in
Subsection (1) by a fraction, the numerator of which is 80% of the prevailing
prime interest rate at the Firstar Bank of Milwaukee on the last business day of
the quarter, and the denominator of which is four (4).

 

  (3) Finally, the Account shall be credited with the amount, if any, of cash
Compensation deferred during that quarter.

 

  (b) Briggs & Stratton Common Share Unit Account

 

Compensation deferred into a Common Share Unit Account shall be credited to the
Account on the same date as it would otherwise be payable to the Participant.
Such Deferred Amounts shall be converted into a number of Common Share Units on
the date credited to the Account by dividing the Deferred Amount by the Fair
Market Value on such date. If Common Share Units exist in a Participant’s
Account on a dividend record date for the Corporation’s common shares, Dividend
Equivalents shall be credited to the Participant’s Account on the related
dividend payment date, and shall be converted into the number of Common Share
Units which could be purchased with the amount of Dividend Equivalents so
credited.

 

  (c) Briggs & Stratton Common Stock Account

 

Any Common Stock deferred under the Plan shall be credited to the Account in
shares on the same date as they would otherwise be payable to the Participant.
If Common Stock exists in the Participant’s Account on a dividend record date
for the Corporation’s common shares, Dividend Equivalents shall be credited to
the Participant’s Account on the related dividend payment date, and shall be
converted into the number of Common Share Units which could be purchased with
the amount of Dividend Equivalents so credited.

 

In the event of any change in the Corporation’s common shares outstanding, by
reason of any stock split or dividend, recapitalization, merger, consolidation,
combination or exchange of stock or similar corporate change, the Secretary
shall make such equitable adjustments, if any, by reason of any such change,
deemed appropriate in the number of Common Share Units and/or Common Stock
credited to each Participant’s Account.

 

SECTION V

PAYMENT OF DEFERRED DIRECTORS’ COMPENSATION

 

Deferred Amounts shall be paid to a Participant or, in the event of death, to
his designated Beneficiary in accordance with the Notice of Election and
Beneficiary Designation forms that have been filed with the Secretary of the
Corporation. If a Participant elects to receive payment of his Deferred Amount
in annual installments rather than in a lump sum, the payment period shall not
exceed ten years following the payment commencement date. The amount of

 

4



--------------------------------------------------------------------------------

any installment payment shall be determined by multiplying the balance of the
Participant’s unpaid Account on the date of such installment by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining unpaid installments. Such account balance shall be appropriately
reduced to reflect the installment payment made hereunder.

 

In no event will an installment payment be less than $1,000.00 and all
installments will be paid annually as soon as is practicable after commencement
of the calendar year selected by the Participant. If a Participant shall die
prior to the receipt of all installment payments, any unpaid balance of deferred
fees and supplemental amounts shall be paid in one lump sum to his designated
Beneficiary(s) as soon as practicable following the month of death.

 

If the Participant has a balance in Common Stock, distribution will be made in
shares of Briggs & Stratton Corporation Common Stock. If the Participant has a
balance in Briggs & Stratton Common Share Units, the Participant may elect to
receive distributions in cash or stock; provided that any such distributions
shall be subject to any necessary approvals under securities laws or exchange
requirements. Notice of the election with respect to Common Share Units shall be
delivered to the Secretary no more than 30 nor less than 10 days preceding the
distribution, and, if a cash distribution has been elected, the amount of the
distribution shall be determined by valuing units to be distributed at the Fair
Market Value of Common Stock two business days preceding the distribution.

 

SECTION VI

WHEN PAYMENT OF DEFERRED AMOUNTS COMMENCES

 

Compensation may be deferred until any date but no later than the year in which
the Participant attains the age of seventy-three years. Prior to August 4, 2004
the Plan provided that compensation may not be deferred to a year later than the
year in which the Participant attained the age of 71 years. A Participant who
made deferrals prior to August 4, 2004 may on or before August 31, 2004 file an
irrevocable election to extend the date of such deferrals to any date that is no
later than the year in which the Participant attains the age of 73; provided,
however, that such election shall not become effective unless the Participant
remains a Director until at least August 31, 2005. The payment in a lump sum or
installments of amounts deferred pursuant to an election under the Plan shall
commence as soon as practicable during the first year to which payment has been
deferred, and shall be paid in accordance with the terms of such election. If a
Participant shall die prior to the first year to which payment has been
deferred, such payment shall be made as soon as practicable immediately
following the month of death.

 

SECTION VII

DESIGNATION OF BENEFICIARY

 

Each Non-Employee Director, on becoming a Participant, shall file with the
Secretary of the Corporation a Beneficiary designation on the form attached as
Exhibit “C” designating one or more Beneficiaries to whom payments otherwise due
the Participant shall be made in the event of his or her death. A Beneficiary
designation will be effective only if the signed Beneficiary designation form is
filed with the Secretary of the Corporation while the Participant is alive, and
will cancel all Beneficiary designations signed and filed previously. If the
primary Beneficiary shall survive the Participant but dies before receiving all
the amounts due hereunder, the Deferred Amounts remaining unpaid at the time of
death shall be paid in one lump sum to the legal representative of the primary
Beneficiary’s estate. If the primary Beneficiary shall

 

5



--------------------------------------------------------------------------------

predecease the Participant amounts remaining unpaid at the time of the
Participant’s death shall be paid in the order specified by the Participant to
the contingent Beneficiary(s) surviving the Participant. If the contingent
Beneficiary(s) dies before receiving all the amounts due hereunder, the unpaid
amount shall be paid in one lump sum to the legal representative of such
contingent Beneficiary(s) estate. If the Participant shall fail to designate a
Beneficiary(s) as provided in this Section, or if all designated Beneficiaries
shall predecease the Participant, the Deferred Amounts remaining unpaid at the
time of such Participant’s death shall be paid in one lump sum to the legal
representative of the Participant’s estate.

 

SECTION VIII

NONALIENATION OF BENEFITS

 

Neither the Participant nor any Beneficiary designated by him shall have any
right to, directly or indirectly, alienate, assign, or encumber any amount that
is or may be payable hereunder.

 

SECTION IX

ADMINISTRATION OF PLAN

 

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Corporation’s Board of Directors. Decision of the Board shall be
final, conclusive and binding upon all parties.

 

SECTION X

AMENDMENT OR TERMINATION OF PLAN

 

The Board of Directors may amend or terminate this Plan at any time. Any
amendment or termination of the Plan shall not affect the rights of Participants
or Beneficiaries to the Deferred Amounts in existence at the time of such
amendment or termination.

 

SECTION XI

APPLICABLE LAW

 

The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Wisconsin.

 

SECTION XII

EFFECTIVE DATE OF PLAN

 

This Plan shall become operative and in effect on such date as shall be fixed by
the Board of Directors of the Corporation.

 

SECTION XIII

DISCRETION OF BOARD

 

Anything to the contrary herein notwithstanding, the Board of Directors shall
have the right, in its sole discretion, at any time and from time to time, to
accelerate payments and make distributions to or on behalf of a Participant or a
Beneficiary of a Participant then entitled to distributions from the Account of
such Participant, where the Board of Directors deems such accelerated payment in
the best interest of the Corporation and such distributees.

 

6



--------------------------------------------------------------------------------

EXHIBIT “A”

 

NOTICE OF ELECTION TO DEFER THE PAYMENT OF DIRECTORS’ COMPENSATION

 

Secretary

Briggs & Stratton Corporation

P.0. Box 702

Milwaukee, WI 53201

 

  Re: Briggs & Stratton Corporation

       Deferred Compensation Plan For Directors

 

Pursuant to provisions of the above-referenced Plan, I hereby elect to have
Compensation payable to me for services as a Director of Briggs & Stratton
Corporation deferred in the manner specified below. It is understood and agreed
that this election shall become effective upon receipt of this Notice of
Election by the Secretary of the Corporation. I understand that this election
shall be irrevocable with respect to Compensation that has been deferred while
this election is in effect. This election shall continue in effect for
subsequent terms of office unless I shall modify or revoke it.

 

Percentage of Compensation Deferred:    Retainer - Cash    _____%      Retainer
– Common Stock    _____%      Board Meeting Fees    _____%      Committee
Meeting Fees    _____%      Consent Resolution Fees    _____% Account(s) to be
Credited with Cash Deferred Amounts:     

(a)    Fixed Rate Account

   _____%

(b)    Briggs & Stratton Common Share Unit Account

   _____%

 

Payment of deferred Compensation shall commence as soon as practicable in the
year designated below:

 

Year to Which Payment is Deferred:   ¨ (no later than the year in which you
attain age 73)

 

Method of Payment:

 

Deferred account to be paid in:

 

¨    Lump Sum, or ¨    Annual Installments - Number of Years, not to exceed 10.
However, if an unpaid balance of deferred fees and supplemental amounts exists
at the time of my death, such balance shall be paid in one lump sum to my
designated Beneficiary(s) as soon as practicable immediately following my death.

 

______________________________________  

Date                                 

Director

       

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

NOTICE OF TERMINATION

 

Secretary

Briggs & Stratton Corporation

P. 0. Box 702

Milwaukee, WI 53201

 

  Re: Briggs & Stratton Corporation

       Deferred Compensation Plan For Directors

 

Pursuant to provisions of the above-referenced Plan, I hereby terminate my
participation in the Plan effective upon receipt of this Notice of Termination
by the Secretary of the Corporation.

 

______________________________________  

Date                                 

Director

       

 



--------------------------------------------------------------------------------

EXHIBIT “C”

 

BENEFICIARY DESIGNATION

 

Secretary

Briggs & Stratton Corporation

P. 0. Box 702

Milwaukee, WI 53201

 

  Re: Briggs & Stratton Corporation

       Deferred Compensation Plan For Directors

 

Any Compensation for my services as a Director of Briggs & Stratton Corporation
was deferred under the above-referenced Plan and remaining unpaid at my death
shall be paid to the following primary Beneficiary:

 

   

--------------------------------------------------------------------------------

   

Name

   

--------------------------------------------------------------------------------

   

Address

 

If the above-named primary Beneficiary shall predecease me, I designate the
following persons as contingent Beneficiaries, in the order shown, to receive
any such unpaid deferred fees:

 

1.  

--------------------------------------------------------------------------------

   

Name

   

--------------------------------------------------------------------------------

   

Address

2.  

--------------------------------------------------------------------------------

   

Name

   

--------------------------------------------------------------------------------

   

Address

3.  

--------------------------------------------------------------------------------

   

Name

   

--------------------------------------------------------------------------------

   

Address

 

This supersedes any previous Beneficiary designation made by me with respect to
deferred Compensation under the Plan. I reserve the right to change the
Beneficiary in accordance with the terms of the Plan.

 

______________________________________  

Date                                 

Director

       

 

Witnesses:

         

 



--------------------------------------------------------------------------------

EXHIBIT “D”

 

BRIGGS & STRATTON CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

NOTICE OF ELECTION

 

DISTRIBUTION OF ACCOUNT BALANCE IN

BRIGGS & STRATTON COMMON SHARE UNITS

 

I understand that pursuant to the terms of the Briggs & Stratton Corporation
Deferred Compensation Plan for Directors I may elect to receive any balance in
my account recorded in Briggs & Stratton Corporation Common Share Units (Common
Share Units) in cash or shares of Briggs & Stratton common stock.

 

I hereby elect that any Common Share Units in my account be paid out to me at
the time of distribution in the following form:

 

  ¨ Cash

 

  ¨ Briggs & Stratton common stock

 

Director:______________________________________  

Date                                 

 